      Case 3:20-cv-03770-LC-HTC Document 11 Filed 08/13/20 Page 1 of 2

                                                                          Page 1 of 2

                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION



LAWRENCE M ZEWIEY,
      Plaintiff,

v.                                                Case No. 3:20cv3770-LC-HTC

ADMIN LT BOOTH,
OFFICER BRANTLEY,
COLONEL JOHN HASSETT,
      Defendants.


                                            /

                                   ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 13, 2020 (ECF No. 10).          The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.
     Case 3:20-cv-03770-LC-HTC Document 11 Filed 08/13/20 Page 2 of 2

                                                                       Page 2 of 2

Accordingly, it is now ORDERED as follows:

     1.    The Magistrate Judge’s Report and Recommendation (ECF Doc. 10) is

           adopted and incorporated by reference in this order.

     2.    The complaint (ECF Doc. 1) is DISMISSED WITHOUT

           PREJUDICE for failure to prosecute and failure to comply with a

           Court order.

     3.    The Clerk is directed to close the file.

     DONE AND ORDERED this 13th day of August, 2020.




                              s /L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv3770-LC-HTC
